Citation Nr: 1409206	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as secondary to asbestos exposure.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel







INTRODUCTION

The Veteran had active service from July 1953 to June 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.  Jurisdiction of this matter is currently with the RO located in Montgomery, Alabama.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that a Written Brief Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The Board notes that during the pendency of this appeal, by rating action dated in February 2014, the Veteran was adjudicated to be not competent to handle disbursement of VA funds.  However, as of the date of this decision, a fiduciary does not appear to have been appointed to handle the Veteran's VA affairs.  As such, the appellant in this matter remains as captioned above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze a Veteran's claim of service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  There is no specific statutory guidance regarding these claims and the Secretary has not promulgated regulations with regard to asbestos related claims.  Nevertheless, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual) guides the Board on service connection claims for disabilities resulting from asbestos exposure.

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Manual at Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The necessary development to determine whether the Veteran was exposed to asbestos has not been undertaken.  The Veteran asserts that he was exposed to asbestos while serving at Randolph Air Force Base ("AFB"), Kindley AFB, and Charleston AFB; his service records also indicate that he was stationed at Lackland, Keeler, and Ladd AFBs. Service records indicate that the Veteran worked in the laundry, which potentially utilized steam pipes for heating units and boilers, at the latter two bases.  Therefore, development is required as to in-service asbestos exposure.  

If evidence of in-service asbestos exposure is found during the aforementioned development, a VA examination is then warranted to determine whether the Veteran has a current asbestosis disability.   VA must provide a medical examination when there is evidence of a current disability, evidence that an injury occurred in service, an indication that the Veteran's disability may be associated with his service, and insufficient competent medical evidence.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran's claims file contains a September 2001 diagnosis of bilateral interstitial fibrosis consistent with asbestosis, although subsequent VA treatment records suggest that the Veteran does not have a current asbestosis disability.  There is, nevertheless, evidence of a current disability; via the Veteran's statements of asbestos exposure, evidence that an injury occurred in service and an indication that it is related to a current asbestosis disability, and insufficient evidence to decide the Veteran's claim.  

There is also evidence in the Veteran's claims file indicating that he was exposed to asbestos in in post-service employment at U.S. Pipe and Foundry, Moore Business Firm, and Building Tech.  Any VA examination must take this factor into consideration when determining the etiology of any asbestosis disability of the Veteran.   

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO/AMC shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disability and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The RO/AMC must conduct all development necessary to adjudicate the Veteran's claim of entitlement to service connection for an asbestosis related disability.

Development shall include asking the service department, the National Personnel Records Center, or any other appropriate organization having access to historical information regarding in-service asbestos exposure, to provide any relevant evidence or information as to whether the Veteran may have been exposed to asbestos while in service.

Any records obtained should be associated with the claims file. If no such records are available, this should be indicated in the claims file. All procedures and protocols identified in the MR21-1 MR should be followed.

3.  Thereafter, if the aforementioned development indicates that that the Veteran was exposed to asbestos while in active service, the RO/AMC must arrange for a VA examination with an appropriate physician to determine the nature and etiology of the Veteran's asserted respiratory disorder, to include asbestosis.  All indicated studies and tests are to be performed.  A copy of this remand and all relevant medical records should be made available to the examiner, to include the Veteran's allegations of asbestos exposure.

The examiner is requested to provide an opinion as to whether it is at least as likely as not that any diagnosed respiratory disorder, to include asbestosis, had its onset during service, or is otherwise causally related to any event or circumstance of his active service.  In determining the etiology of the Veteran's asserted disorder, the examiner should consider both the in-service exposure alleged by the Veteran, as well as any asbestos exposure from the Veteran's civilian career. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a respiratory disorder, to include asbestosis, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it shall be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for response.
Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

